DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 1-26, 28, 30, and 32-34 have been cancelled.  Claims 27, 29 31 and 35 have been amended; Claims 36-45 have been newly added as requested in the amendment filed on June 15, 2021. Following the amendment, claims 27, 29, 31 and 35-45 are pending in the instant application and are under examination in the instant office action.

Priority
	Regarding provisional specifications, the MPEP states: “Such application shall include—(A) a specification as prescribed by section 112(a)” -  (emphasis on “a,” being singular).  As per discussion with OPLA, however, it was noted that the EFS acknowledgement receipt of 1/28/2015 shows that the Office accepted the electronic filing of a provisional cover sheet (3 pages), a spec (141 pages), and a fee worksheet (2 pages).  Since the specification itself is only 17 pages, then counting the appendices as part of the disclosure is the only way to get to 141 pages of specification. Furthermore, the fee worksheet (SB06) indicates that upon filing, the applicant paid for up to 50 sheets of specification beyond the first 100 sheets.  Therefore, the appendices are part of the specification for purpose of 119(e) benefit, even though they are separate filings/entries. 
	The claims are thus given an earliest effective filing date of January 28, 2015.
Claim Rejections - 35 USC § 112, Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 27-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn.  Applicant persuasively argued: 
“Claim 27 is amended to recite the claimed active method step of administering a single dosage form exhibits the recited dissolution profile. The skilled artisan would understand that the dissolution of drugs is influenced by the physical characteristics of the active pharmaceutical ingredient (such as molecular weight, solubility, crystallinity or amorphicity) and also the properties of the dosage form itself, including the formulation, release mechanism and excipients used. Furthermore, as noted in paragraph [0047] of the specification as filed, those skilled in the art would know that the dissolution profile is a direct determination of pharmacokinetic parameters. Accordingly, Applicant asserts that the dissolution limitations of amended claim 27 are not inherent properties and are not the natural result of any methylphenidate-ondansetron composition, but are directly tied to the specific structural composition and formulation of the claimed dosage form.”

As amended to limit the claimed subject matter to treating psychostimulant use (Claims 27, 29, 31 and 35-36), tobacco use disorder (new Claims 37-40) and substance-related disorder 
	The Examiner notes on the record that in DSM-IV-TR (1), substance-related disorders are divided into two groups: substance use disorders, which include substance dependence and substance abuse, and substance-induced disorders, which encompass substance intoxication, substance withdrawal, and other psychiatric syndromes that are the direct pathophysiological consequence of using a substance. DSM-IV-TR distinguishes substance-induced mental disorders as a separate group not included in substance use disorders because they are due to general medical conditions and causes unknown.  Therefore, the scope of the claims is clear when read in light of the diagnostic criteria.
	
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 29, 31 and 35-45 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01377662, published online at clinicaltrials.gov on June 21, 2011, which is more than one year prior to the earliest effective filing date of the claimed invention (Filing Date 01/28/2015), as evidenced by Midha et al. Pharm Res 18(8):1185-89, August 2001; NCT01290276, published February 4, 2011; Clinical Trial NCT01290276 completed record published August 1, 2012 (all cited in the previous Office action), and further in view of Appendix C of Center for Drug Evaluation and Research Advisory Committee for Pharmaceutical Science and Clinical Pharmacology 13 April 2010 published online www.fda.gov/downloads/AdvisoryCommittees/CommitteesMeetingMaterials/Drugs/AdvisoryCommitteeforPharmaceuticalScienceandClinicalPharmacology/UCM207955.pdf and retrieved on 9/28/2021 (hereafter “the FDA Report”); and US 2008/0200508 published August 21, 2008.
In Remarks filed June 15, 2021, Applicant traverses the rejection on the following grounds. Applicant asserts: 
“As supported by the published specification at para. [0016] and Example 1, Applicants describe ‘a single oral administration of [Mph-[R+Ond-PR2] combination capsule on the first and last days of treatment’ the advantage of which is improved patient 
Furthermore, nowhere does the Clinical Trial NCT01377662 teach or describe the claimed dissolution profiles of the single dosage form of amended claim 27. Clinical Trial NCT01377662 only provides information limited to the dosage of each drug. While the reference notes that formulation of ondansetron is novel and that the methylphenidate is Ritalin®, nowhere does the reference include any specifics as to the formulations used such that a dissolution profile could even be calculated, estimated, simulated, modeled or otherwise anticipated by persons of ordinary skill. Thus, the claimed dissolution profiles are not only not anticipated, but also not inherent based on the limited information in published Clinical Trial NCT01377662. Similarly, the NCT01290276 trial also does not recite the claimed dissolution profile.”

While these arguments have been reviewed in full, they are not persuasive because the case law states that it is prima facie obvious to combine two elements, each of which serve the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
The NCT01377662 clinical trial publication discloses a generic immediate-release methylphenidate (MPh-IR) formulation (e.g., Ritalin®) and a novel delayed, pulsatile-release formulation of the antiemetic ondansetron (Ond-PR002) for the treatment of methamphetamine and/or cocaine dependent users; this teaches the method of treating psychostimulants as currently claimed (independent claim 27) and substance-related disorder as defined by DSM-IV-TR (see above) as claimed in newly added claims 41-45. The Midha et al. reference was relied upon only as evidence that MPH-IR has an average Tmax of 2.0 h when taken before food and 2.5 h taken with food.  Clinical Trial NCT01290276 was relied upon as evidence that, “The release profile of Ondansetron Pulsatile Release (Ond-PR) in the human gastrointestinal (GI) tract matches the one predicted from test tube dissolution experiments. [Time Frame: The time to reach peak blood concentration (tmax) for oral Ondansetron Standard (Ond-St) is ~2 hours (h). Therefore, tmax for Ond-PR with in vitro dissolution time of 3 - 4 h is expected to be 5 - 6 h (i.e., 3 - 4 h delay + normal absorption time).]”  Therefore, the Tmax of the delayed, pulsatile-release formulation of the antiemetic ondansetron (Ond-PR002) is about 5 to 6 hours, whereas the Tmax of the methylphenidate is about 2 hours.  This fulfills the requirements of the claims: “wherein the Tmax2 is greater than Tmax1 and the difference between Tmax2 and Tmax1 is about 2 to about not trying to quit. 
The FDA report is relied upon as teaching the following properties of the MPH-IR used in the NCT01377662 clinical trial.  Appendix C of the FDA report states: “Within 1-2 hours after oral administration of a clinical dose of methylphenidate, peak serum concentration is achieved and maximum clinical effects are manifested.11 Methylphenidate has a short plasma half-life (2 hours) and an equally short duration of efficacy of 2-3 hours.” The reference goes on to teach, “For IR methylphenidate products, Tmax is about 2 hours”. While the reference does not disclose the percent dissolution in gastric or intestinal test conditions, elimination of clinical effect at 3 hours suggests at least about 90% had to have been dissolved in less than or equal to 2 hours, as claimed.  
The US 2008/0200508 publication is relied upon as prior art disclosing pulsatile formulations of ondansetron had been known in the field.  Specifically, page 14, Examples 7 and 8, teach two formulations of pulsatile ondansetron but furthermore teach the first to second pulse ratios can be readily adjusted such that the patient receives two pulses at the desired absorption sites – stomach and/or intestines.  While the reference does not disclose a specific formulation that dissolves less than or equal to about 10% in greater than or equal to 3 hours, and greater than or equal to about 70% in less than or equal to 7 hours, it does disclose a the a delayed release ondansetron tablet can be coated with an ondansetron-containing layer and the entire multi-layer tablet can be further coated with enteric polymer.  Thus, a person having ordinary skill, could use 
Thus, the references indicate that the elements used in the NCT01377662 clinical trial fulfill the requirements of the instant claims. 

Applicant’s argument that “nowhere does the reference include … a dissolution profile” is not persuasive.  Mere absence of disclosure is not enough. The burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the composition of the claims and that disclosed in the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).   “Where the prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. . . . Whether the rejection is based on `inherency' under 35 U.S.C. § 102, on `prima facie obviousness' under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products” [footnote omitted].

Thus, the invention of Claims 27, 29, 31 and 35-45 is obvious in view of the combined teachings of the prior art.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649